

116 S2223 IS: Advancing Innovation and Reinvigorating Widespread Access to Viable Electromagnetic Spectrum Act
U.S. Senate
2019-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2223IN THE SENATE OF THE UNITED STATESJuly 23, 2019Mr. Gardner (for himself, Ms. Hassan, Mr. Rubio, Ms. Cortez Masto, Mrs. Capito, Ms. Baldwin, and Mr. Daines) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo facilitate a national pipeline of spectrum for commercial use, and for other purposes.
	
 1.Short titleThis Act may be cited as the Advancing Innovation and Reinvigorating Widespread Access to Viable Electromagnetic Spectrum Act or the AIRWAVES Act. 2.Sense of CongressIt is the sense of Congress that the United States should strive to—
 (1)advance innovation with respect to, and investment in, wireless broadband internet access; (2)promote the benefits of connecting all individuals in the United States to quality wireless broadband internet access, including those individuals in rural communities; and
 (3)support comprehensive, technology-neutral spectrum policy that includes licensed, unlicensed, and shared use of spectrum bands.
 3.DefinitionsIn this Act— (1)the term Commission means the Federal Communications Commission;
 (2)the term Federal entity has the meaning given the term in section 113(l) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 923(l));
 (3)the term relocation or sharing costs has the meaning given the term in section 113(g)(3) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 923(g)(3));
 (4)the term Spectrum Relocation Fund means the fund established under section 118 of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 928); and
 (5)the term system of competitive bidding means a system of competitive bidding conducted under section 309(j) of the Communications Act of 1934 (47 U.S.C. 309(j)).
			4.Expanding access to spectrum
 (a)In generalNot later than December 31, 2022, the Commission shall— (1)complete a system of competitive bidding for the use of at least 500 megahertz of commercially licensed spectrum in frequency bands below 6 gigahertz; and
 (2)make available at least 500 megahertz of additional unlicensed spectrum in frequency bands above 5 gigahertz.
 (b)Incumbent protectionsWith respect to any frequency band with respect to which the Commission conducts a system of competitive bidding under subsection (a)(1) (referred to in this subsection as the covered band), the Commission—
 (1)may not proceed with any action (including relocating incumbents or registrants that are, as of the date of enactment of this Act, operational in the covered band from the covered band, or permitting new entrants into the covered band) if that action may result in the dislodging or harming of any such incumbent or registrant in the covered band until the Commission determines, including by requiring testing and technical studies, if appropriate, that any such action will neither cause harmful interference with nor unreasonably constrain any such incumbent or registrant in the covered band; and
 (2)if the Commission determines that the relocation of an incumbent or registrant from the covered band to another equivalent frequency band as a result of carrying out subsection (a)(1) is not possible, and if the Commission determines that no mitigation technology, alternative sharing approach, or incentives-based approach would reliably prevent harmful interference to incumbents or registrants in the covered band, shall provide a notification to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives regarding those determinations.
 (c)Rule of constructionNothing in this section may be construed as preventing the Commission from— (1)completing a system of competitive bidding for the use of more than 500 megahertz of commercially licensed spectrum under subsection (a)(1); or
 (2)making available more than 500 megahertz of additional unlicensed spectrum under subsection (a)(2). 5.Rural set-aside (a)In generalNotwithstanding section 309(j)(8) of the Communications Act of 1934 (47 U.S.C. 309(j)(8)), the Commission shall allocate 10 percent of the proceeds attributable to each system of competitive bidding conducted under this Act for the deployment of wireless infrastructure in areas that the Commission has determined are underserved or unserved with respect to wireless broadband internet access service, except that, before making such an allocation, the Commission shall cover the relocation or sharing costs of any Federal entity that is relocated from the frequency to which that system of competitive bidding relates.
 (b)LimitationsNo amounts allocated under subsection (a) may be combined with amounts that are used to fund any other program that is in existence on the date on which the allocation is made, including any program established under section 254 of the Communications Act of 1934 (47 U.S.C. 254).
 (c)Rule of constructionNothing in this section may be construed to affect the amounts with which the Spectrum Relocation Fund is credited under section 118(b) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 928(b)).
			6.Rules of construction
 (a)Frequency rangesAny frequency range described in this Act shall be construed as including the upper and lower frequency in the frequency range.
 (b)Assessment of electromagnetic spectrum reallocationNothing in this Act may be construed as affecting any requirement under section 156 of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 921 note).